  Case 1:17-cv-06127-ILG-ST Document 56 Filed 04/02/20 Page 1 of 1 PageID #: 367




William Cafaro, Esq.
Partner
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                       th
                                                                                        Louis M. Leon, Esq.
                                                                                                  Associate
ADMITTED IN NY, CA, MD & TX
                                            108 West 39 Street, Suite 602                    ADMITTED IN NY
Email: bcafaro@cafaroesq.com                 New York, New York 10018             Email: lleon@cafaroesq.com
                                              Telephone: 212.583.7400
Amit Kumar, Esq.                              Facsimile: 212.583.7401
                                                                                     Matthew S. Blum, Esq.
                                                www.cafaroesq.com
Managing Attorney                                                                              Of Counsel
ADMITTED IN NY & NJ                                                                           ADMITTED IN NY
Email: akumar@cafaroesq.com                                                       Email: ablum@cafroesq.com

Andrew S. Buzin, Esq.                                                              Deena L. Buchanan, Esq.
Of Counsel                                                                                     Of Counsel
ADMITTED IN NY, FL & DC                                                                  ADMITTED IN NM & NJ


                                                             April 2, 2020
  Via ECF
  Hon. Steven L. Tiscione, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                               Re:   Chincha v. Patel
                                     Case No.: 17-cv-06127-ILG-ST
   Your Honor:

         This firm represents the named Plaintiff Carlos Chincha in the above-referenced action.
  We submit this status letter to update the Court on the parties’ discovery disputes in anticipation of
  today’s 5:00 p.m. discovery telephone conference.

         The parties have arrived at a compromise regarding Defendant Manojkumar Patel’s
  deposition. As background, on March 30, 2020, Plaintiff noticed Defendant’s deposition for April
  9, 2020. See Exhibit 1. Defendant’s counsel acknowledged receipt of the deposition notice that
  same day. Earlier today, for the first time Defendant’s counsel stated that he would not be
  available on the 9th due to Passover, but proposed alternative dates for that deposition. See Exhibit
  2. The parties subsequently agreed that Defendant Manojkumar will be deposed - as previously
  noticed - on April 10, 2020. Id.

         This means that the only issue that remains is the scheduling of Plaintiff’s deposition,
  which is the subject matter of our motion for a protective order and which we will discuss during
  our phone conference later today. We thank the Court for its attention to this matter.

                                                    Respectfully submitted,
                                                    LAW OFFICES OF WILLIAM CAFARO
                                                    _______/s/_____________________
                                                    Louis M. Leon (LL 2057)

  To: All Counsel via ECF
